Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0676
                        Lower Tribunal No. 22-1478
                           ________________


                           Frank A. Robaina,
                                  Appellant,

                                     vs.

                         Christine A. Robaina,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-
Dade County, Christina Marie DiRaimondo, Judge.

      Beaulieu-Fawcett Law Group, P.A., and Stacy N. Beaulieu-Fawcett
(Delray Beach), for appellant.

      Davis Smith & Jean, LLC, and Laura Davis Smith, and Sonja A. Jean,
for appellee.


Before SCALES, MILLER, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2